Title: From George Washington to the Board of War, 6 February 1780
From: Washington, George
To: Board of War


          
            Gentlemen
            Head Quarters Morris town 6 Feby 1780
          
          In a letter which I wrote to Congress a few days ago, I took the liberty to recommend uniting the remains of the late Count Pulaski’s legion—Colo. Armands Corps—and a small troop of Horse under the command of Capt. Bedkin. The whole to be under the command of Colo. Armand. Should Congress determine upon the measure—Colo. Armand wishes the Resolve, for the incorporation of the Corps, should be somewhat to the following effect—that it not being possible to promote him to the Rank of Brigadier without infringing the rights of elder Colonels—Congress, sensible of his services, had formed the before mentioned into a legionary Corps and appointed him to the command—This he thinks would afford a reason for the refusal of his request for promotion and would at the same time be expressive of the opinion which Congress entertain of his Merit.
          Should he be directed to repair to the southward, a number of necessaries will be wanting to equip his Horse and Foot properly for so long a march—These no doubt the Board will supply as far as lays in their power—Capt. Bedkin unfortunately lost twelve of his Horses with their Accoutrements the Night the Enemy surprized our Guard at Elizabeth Town, and had six of his Men taken and wounded—He will therefore have occasion for a few Horses to remount part of his troop.
          It is very much my wish that the incorporation of these Corps should take place, and that as speedily as possible, that Colo. Armand may arrive in time in Carolina to take an active part

in the operations which may be expected to commence early in that quarter. I have the honor &c.
        